MEMORANDUM**
Umar Saleem, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ denial of his application for asylum,1 and withholding of removal.2 We deny the petition.
The BIA’s determination that an alien is not eligible for asylum must be upheld if “ ‘supported by reasonable, substantial, and probative evidence on the record considered as a whole.’” INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 815, 117 L.Ed.2d 38 (1992) (citation omitted). When an asylum claim is involved, an alien must show either past persecution, or a well-founded fear of future persecution that is “both subjectively genuine and objectively reasonable.” Fisher v. INS, 79 F.3d 955, 960 (9th Cir.1996) (en banc).
While Saleem did present sufficient evidence to show that he was severely abused by the police,3 substantial evidence supports the BIA’s determination that the abuse was not due to his political opinion. See Elias-Zacarias, 502 U.S. at 481, 112 S.Ct. at 815 (persecution must be on account of a protected ground); Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004) (holding that heavy-handed tactics by police during an investigation for legitimate purposes was not persecution). The BIA did not err.
Because Saleem does not meet the eligibility requirements for a grant of asylum, he does not meet the requirements for withholding of removal pursuant to 8 U.S.C. § 1231(b)(3). See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003); Fisher, 79 F.3d at 960-61.
Petition DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. 8 U.S.C. § 1158.


. 8 U.S.C. § 1231(b)(3).


. Because of that, he was granted relief under the United Nations Convention Against Torture and Other Forms of Cruel, Inhuman or Degrading Treatment or Punishment, adopted December 10, 1984, Treaty Doc. No. 100-200, 1465 U.N.T.S. 85, implemented at 8 C.F.R. § 208.18.